Proceeding pursuant to CPLR article 78 to review respondent’s determination, dated February 6, 1980, which, after a hearing, sustained certain charges which had been preferred against the petitioner and directed that a “letter of warning” be issued. Petition granted, determination annulled, on the law, without costs or disbursements, and charges dismissed. The record, when viewed as a whole, fails to contain substantial evidence of the charges preferred against the petitioner, i.e., that it was either directly or *856indirectly interested in or had rendered services to a retail licensee of alcoholic beverages, or that it had engaged in, participated in, and/or abetted a violation of subdivision 2'of section 93 or subdivision 13 of section 106 of the Alcoholic Beverage Control Law or subdivision n of rule 36.1 of the rules of the respondent authority (9 NYCRR 53.1 [n]). In the absence of such evidence the charges should not have been sustained (cf. Matter of 4822 Bar & Grill v New York State Liq. Auth., 50 AD2d 889, affd 41 NY2d 875). Gibbons, J. P., Gulotta, Hargett and Martuscello, JJ., concur.